Exhibit 10.1

 

LOGO [g752707g68f53.jpg]

April 16, 2014

Timothy M. Adams

10 Stevens Circle

Westwood, MA 02090

Dear Tim:

On behalf of Demandware, Inc. (“Demandware” or the “Company”), and subject to
the approval and appointment by the Demandware Board of Directors (or a
designated committee thereof) and further provided that the appointment by the
Demandware Board of Directors shall not occur until you have advised the Company
that you have terminated your current employment, I am pleased to set forth the
terms of your employment with the Company:

1. You will be employed to serve on a full-time basis as Executive Vice
President and Chief Financial Officer, effective on a date to be mutually
agreed. You will report directly to me and have such duties and responsibilities
as are customary for such position.

2. Your salary will be at a monthly rate of $26,250, annualizing to $315,000,
subject to tax and other withholdings as required by law. The Company will pay
your salary periodically in arrears not less frequently than monthly in
accordance with the Company’s regular payroll practices as in effect from time
to time (which currently provide for bi-weekly payments). Such salary may be
adjusted from time to time in accordance with normal business practice and in
the sole discretion of the Company.

3. You will be eligible for an annual bonus of up to $285,000. These bonuses
will be based on the achievement of milestones or objectives, as determined by
the Board of Directors. For the year ending December 31, 2014, this bonus will
be pro-rated for the amount of time you are employed at the Company. You may
participate in any and all other bonus and benefit programs that the Company
establishes and makes available to its employees from time to time, provided you
are eligible under (and subject to all provisions of) the plan documents
governing those programs.

4. You may be eligible for a maximum of 160 hours of “paid time off” per
calendar year. The number of PTO hours for which you are eligible shall accrue
at the rate of 6.66 hours per semi-monthly pay period that you are employed
during such calendar year and will be subject to the Company’s policies,
including policies relating to carry-forwards and maximum accruals. You agree
that you will use your best efforts to schedule your absences at times that do
not interfere with the operations of the Company.

5. Subject to Board approval, you will be granted an option to purchase 40,000
shares of Demandware, Inc. common stock and be granted 50,000 shares of
Demandware, Inc. restricted stock (together these options and the restricted
shares are the “Company Equity). The exercise price of the option will be set at
the fair market value as of the date of grant. As more fully set forth in the
Stock Option Agreement that will document the option grant and subject to your
continued employment,



--------------------------------------------------------------------------------

Timothy M. Adams

April 15, 2014

 

your option shall vest as follows: twenty-five percent (25%) of the shares on
the one (1) year anniversary of your employment start date; and one forty-eighth
(1/48th) of the shares at the end of each month starting with the thirteenth
(13th) month following the start date of your employment. As more fully set
forth in the Restricted Stock Agreement that will document the restricted stock
grant and subject to your continued employment, the restricted stock shall vest
as follows: twenty-five percent (25%) of the shares on the one year anniversary
of grant date, with the balance vesting quarterly on the first day of the last
month of each quarter beginning the first quarter after the first anniversary of
the grant date. The Company Equity will be subject to the terms of the
agreements and Company plan under which it is granted.

6. In the event of a Change of Control (as defined below), the vesting schedule
for your outstanding equity awards will be accelerated in full such that 100% of
such awards that are not then vested will be accelerated and become vested and
exercisable upon the consummation of the Change of Control.

7. If your employment ceases for any or no reason, you (or your estate or
designated beneficiary, as applicable) will be entitled to receive (in addition
to any compensation and benefits you may be entitled to receive under this
section): (i) any earned but unpaid salary and, to the extent consistent with
general Company policy, accrued but unused vacation/paid time off through and
including the date your employment with the Company ends, to be paid in
accordance with the Company’s regular payroll practices and with applicable law
but no later than the next regularly scheduled pay period, (ii) unreimbursed
business expenses in accordance with the Company’s policies for which expenses
you have provided appropriate documentation, and (iii) any amounts or benefits
to which you are then entitled under the terms of the benefit plans then
sponsored by the Company in accordance with their terms (and not accelerated to
the extent acceleration does not satisfy Section 409A (as defined in Exhibit A).
Notwithstanding any other provision in this Agreement to the contrary, you will
be entitled to severance, if any, solely through the terms of this Section 7,
unless another Board-approved written agreement between you and the Company
expressly provides otherwise. In addition, if, within six months after the
closing of a Change of Control, the Company terminates your employment without
Cause (as defined below) or you resign for Good Reason (as defined below), you
shall be eligible to receive (a) an amount equal to the remaining salary you
would have received if you had been employed through the date that is twelve
months following the termination date, less applicable taxes and withholdings,
payable in accordance with the Company’s regular payroll procedures over the
twelve-month period following the Payment Commencement Date (as defined below),
(b) payment of a lump sum equal to 100% of your target annual cash bonus for the
year in which the Change of Control occurs (without regard to the relative
achievement of any performance milestones which would otherwise impact payment
of the target bonus) payable on the Payment Commencement Date and (c) provided
that you are eligible for and elect COBRA coverage and subject to the release
requirement below, the Company will pay the amount it pays for active employees
with similar coverage for you and your covered beneficiaries until the earlier
of the six months following the date your employment ends or the date you (or,
as applicable, your beneficiaries) cease to be eligible for COBRA coverage,
provided that if the Company’s paying such premiums violates nondiscrimination
laws (not currently in effect), the payments will cease. To receive any of the
benefits provided in this Section 7, you must deliver to

 

- 2 -



--------------------------------------------------------------------------------

Timothy M. Adams

April 15, 2014

 

the Company a separation agreement and general release of claims using the form
the Company then provides (releasing all releasable claims other than to
payments under this Section 7 and including obligations to cooperate with the
Company), which agreement and release must become irrevocable within 60 days (or
such earlier date as the release provides) following the date of your
termination of employment. The severance payments shall be paid or commence on
the first payroll period whose cutoff date follows the date the waiver and
release becomes effective (the “Payment Commencement Date”). Notwithstanding the
foregoing, if the 60th day following the date of termination occurs in the
calendar year following the calendar year of the termination, then the Payment
Commencement Date shall be no earlier than January 1 of such subsequent calendar
year. The distribution of any severance payments shall be subject to the
provisions of Exhibit A attached hereto.

8. For purposes of this Letter, “Good Reason” shall mean the occurrence, without
your consent, of either of the following events or circumstances: (a) the
relocation of the Company’s offices such that the location at which you must
perform your primary duties is moved at least 50 miles and your daily commute is
increased by at least 50 miles or (b) the substantial diminution of your duties,
responsibilities or authority; provided, that you will not be treated as having
Good Reason unless you have (i) given a detailed written notice to the Company
of any fact or circumstance believed by you to constitute Good Reason within 90
days following the occurrence of such fact or circumstance, (ii) given the
Company 30 days to cure such fact or circumstance, and (iii) ceased to be
employed within 30 days following the period for cure.

9. For purposes of this Letter, “Change of Control” shall mean, regardless of
form thereof, consummation of (a) the sale of all or substantially all of the
assets of the Company on a consolidated basis to an unrelated person or entity,
(b) a merger, reorganization or consolidation in which the outstanding shares of
capital stock of the Company are converted into or exchanged for securities of
the successor entity and the holders of the Company’s outstanding voting power
immediately prior to such transaction do not own a majority of the outstanding
voting power of the successor entity immediately upon completion of such
transaction, (c) the sale of all or a majority of the outstanding capital stock
of the Company to an unrelated person or entity or (d) any other transaction in
which the owners of the Company’s outstanding voting power immediately prior to
such transaction do not own at least a majority of the outstanding voting power
of the successor entity immediately upon completion of the transaction;
provided, however, that “Change of Control” shall not include any financing
transaction of the Company (whether public or private) that would otherwise be
and/or trigger a “Change of Control” under (c) and/or (d) above.

10. For purposes of this offer letter, “Cause” for termination shall be deemed
to exist upon (a) a good faith finding by the Board of (i) your deliberate and
continual failure to satisfactorily perform your assigned duties for the
Company, after 10 days’ written notice by certified mail of such failure to
perform, specifying that the failure constitutes Cause (other than as a result
of authorized vacation or sickness, illness or injury), or (ii) your dishonesty,
gross negligence or gross misconduct in connection with the business of the
Company which has a substantial adverse effect on the Company; (b) your
indictment or conviction, or the entry of a pleading of guilty or nolo
contendere by you, to any crime involving moral turpitude or any felony, but
excluding any conviction arising as a result of your title or position with the
Company and that is not based on your personal conduct;

 

- 3 -



--------------------------------------------------------------------------------

Timothy M. Adams

April 15, 2014

 

(c) your violation of any of the terms of your invention/non-disclosure or
non-competition agreement with the Company, signed in connection with your
execution of this letter; (d) material misrepresentation to any regulatory
agency, governmental authority, outside or internal auditors, internal or
external Company counsel, or the Board concerning the operation or financial
status of the Company or its affiliates; or (e) material failure to follow the
Company’s conduct and ethics policies and/or its written policies regarding
workplace safety. You shall be entitled to at least 10 days’ prior written
notice of the Company’s intention to terminate your employment for “Cause” (as
defined herein) (except for conviction of a felony) specifying the grounds for
such termination, and a reasonable opportunity to cure any conduct or act, if
curable, alleged as grounds for such termination.

11. You will be required to execute an Invention and Non-Disclosure Agreement
and a Non-Competition and Non-Solicitation Agreement in the forms attached.

12. You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this letter.

13. You agree to provide to the Company, within three days of your hire date,
documentation of your eligibility to work in the United States, as required by
the Immigration Reform and Control Act of 1986. You may need to obtain a work
visa in order to be eligible to work in the United States. If that is the case,
your employment with the Company will be conditioned upon your obtaining a work
visa in a timely manner as determined by the Company.

14. This Agreement and any documents referred to herein represent the entire
agreement of the Parties and will supersede any and all previous contracts,
arrangements or understandings between the Company and you relating to matters
covered by this Agreement.

15. This letter shall not be construed as an agreement, either expressed or
implied, to employ you for any stated term, and shall in no way alter the
Company’s policy of employment at will, under which both you and the Company
remain free to terminate the employment relationship, with or without cause, at
any time, with or without notice, subject to the terms specific above.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

Timothy M. Adams

April 15, 2014

 

If you agree with the employment provisions of this letter, please sign the
enclosed duplicate of this letter in the space provided below and return it to
me, by May 1, 2014. If you do not accept this offer by May 1, 2014, this offer
will be revoked.

 

Very truly yours, By:  

/s/ Tom Ebling

Name:   Tom Ebling Title:   President and CEO

 

The foregoing sets forth the agreed upon terms of my employment by Demandware,
Inc.    

/s/ Timothy M. Adams

    Date: April 29, 2014 Name: Timothy M. Adams    

 

- 5 -



--------------------------------------------------------------------------------

Timothy M. Adams

April 15, 2014

 

Exhibit A

Payments Subject to Section 409A

1. Subject to this Exhibit A, payments or benefits under Section 6 of the Letter
shall begin only upon the date of your “separation from service” (determined as
set forth below) which occurs on or after the termination of your employment.
The following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under the Letter, as applicable:

(a) It is intended that each installment of the payments and benefits provided
in the Letter shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A.

(b) If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Section 6 of the Letter.

(c) If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

(i) Each installment of the payments and benefits due under Section 6 of the
Letter that, in accordance with the dates and terms set forth herein, will be
paid within the Short-Term Deferral Period (as defined under Section 409A) shall
be treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

(ii) Each installment of the payments and benefits due under Section 6 of the
Letter that is not described in this Exhibit A, Section 1(c)(i) and that would,
absent this subsection, be paid within the six-month period following your
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
your death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following the taxable year in which the separation from
service occurs.

 

- 6 -



--------------------------------------------------------------------------------

Timothy M. Adams

April 15, 2014

 

2. The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely
for purposes of this Exhibit A, Section 2, “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.

3. All reimbursements and in-kind benefits provided under the Letter shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.

4. The Company makes no representation or warranty and shall have no liability
to you or to any other person if any of the provisions of the Letter (including
this Exhibit) are determined to constitute deferred compensation subject to
Section 409A but that do not satisfy an exemption from, or the conditions of,
that section.

 

- 7 -